Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus reports strong 2nd quarter results and increases guidance for 2010 CALGARY, Aug. 6 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) is pleased to announce operating and financial results for the three months ended June 30, 2010. Full copies of our first quarter 2010 Financial Statements and MD&A have been filed on our website at www.enerplus.com, under our profile on SEDAR at www.sedar.com, and on the EDGAR website at www.sec.gov. STRATEGIC EXECUTION: - We added new positions during the quarter in key focus areas: << - Bakken/Tight Oil - added 14,000 net acres of undeveloped land in North Dakota and over 100,000 net acres of undeveloped land in southern Saskatchewan. - Marcellus Shale Gas - added an additional 6,000 net acres of land that will be operated and controlled by Enerplus. - Deep Basin Tight Gas - added approximately 6,300 net acres of undeveloped land. >> - We now have over 350,000 net acres of prospective lands primarily in the Marcellus shale gas play and the Bakken light oil play that will provide us with extensive growth prospects for the future. - We sold 3,400 BOE/day of non-core production for approximately $198 million. - We negotiated a new $1 billion credit facility with our syndicate of banks. Although our asset base would support a larger credit facility, we chose to reduce its size due to the significant increase in the cost of maintaining unused credit capacity. QUARTERLY OPERATING AND FINANCIAL PERFORMANCE: - Production was on track with expectations, averaging 84,909 BOE/day. - Development capital expenditures totaled $91 million (44% gas, 56% oil). We drilled 19 net wells with a drilling success rate of 99%. - Cash flow from operations totaled $163 million ($0.92/unit).
